MEMORANDUM **
Sheri Young McGlothen appeals pro se the district court’s order denying her motion under Fed.R.Civ.P. 60(b) to set aside the judgment in her libel action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, SEC v. Coldicutt, 258 F.3d 939, 941 (9th Cir.2001), and we affirm because none of the applicable grounds for relief exists, see School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
We deny appellee’s request for costs and fees without prejudice to the filing of such a motion in accordance with Fed. R.App. P. 38 and Ninth Circuit Rule 39-1.6.
We decline appellee’s request to impose a prefiling review order against McGlothen at the appellate level.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.